Citation Nr: 0327421	
Decision Date: 10/14/03    Archive Date: 10/20/03	

DOCKET NO.  97-35 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, that denied the benefit sought on 
appeal.  The veteran, who had active service from February 
1968 to January 1970, appealed that decision to the BVA, and 
the case was referred to the Board for appellate review.  In 
November 2000, the Board returned the case to the RO for 
additional development, and the case was subsequently 
returned to the Board for further appellate review.


FINDINGS OF FACT

1.  Sufficient relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran was exposed to a verified stressful incident 
while serving in Vietnam and has PTSD resulting from that 
stressful incident.


CONCLUSION OF LAW

PTSD was incurred during active service.  38 U.S.C.A. 
§§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).

At this point, the Board would generally provide a discussion 
as to whether or not the notification and duty to assist 
requirements under the VCAA have been satisfied.  "However, 
strict adherence does not dictate an unquestioning, blind 
adherence to the fact of overwhelming evidence in support of 
the result in a particular case."  Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).  In view of the favorable decision 
in this case, which represents a complete grant of the 
benefit sought on appeal, any unmet notification or duty to 
assist requirements under the VCAA, or any development 
unaccomplished by the RO pursuant to the Board's November 
2000 remand, are effectively moot, and the Board will 
dispense with any further discussion of the VCAA and the 
notification and assistance requirements and proceed to the 
merits of the veteran's claim.  

Service connection for PTSD requires the presence of three 
elements:  (1)  A current diagnosis of PTSD; (2) credible 
supporting evidence that the claimed inservice stressor 
actually occurred; and (3) medical evidence of a causal nexus 
between the current symptomatology and the claimed inservice 
stressor.  38 C.F.R. § 3.304(f); see Cohen v. Brown, 10 
Vet. App. 128, 138 (1997).  Where a current diagnosis of PTSD 
exists, the sufficiency of the claimed inservice stressor is 
presumed.  Id. at 144.  Nevertheless, credible evidence that 
the claimed inservice stressor actually occurred is also 
required.  38 C.F.R. § 3.304(f).  See Pentecost v. Principi, 
16 Vet. App. 124, 126 (2002).  

The evidence necessary to establish the occurrence of a 
stressor during to support a diagnosis of PTSD will vary 
depending upon whether the veteran engaged in "combat with 
the enemy" as established by official records, including 
recognized military combat citations, or other supportive 
evidence.  If the VA determines that the veteran engaged in 
combat with the enemy and the alleged stressor is combat 
related, then the veteran's lay testimony or statement is 
accepted as conclusive evidence of the stressor's occurrence 
and no further development or corroborative evidence is 
required provided that such testimony is found to be 
"satisfactory," i.e., credible and "consistent with the 
circumstances, conditions or hardships of service."  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); Dizoglio v. 
Brown, 9 Vet. App. 163, 164 (1996); West v. Brown, 
7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).  If, however, the VA determines that the veteran 
did not engage in combat with the enemy or that the veteran 
engaged in combat with the enemy, but the alleged stressor is 
not combat related, the veteran's lay testimony by itself, is 
insufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain credible 
supporting evidence that corroborates the veteran's 
statements or testimony.  Cohen v. Brown, 10 Vet. App. 128, 
142 (1997).  

A review of the evidence of record reflects that the veteran 
did not engage in combat with the enemy.  The veteran's 
service records show that he served in a noncombat Military 
Occupational Specialty while in Vietnam as a cook, first 
cook, and wheeled vehicle mechanic with the 662nd 
Transportation Company Detachment and the 355th Aviation 
Company.  Service records do not show the veteran received 
any awards or decorations typically associated with combat.  
As such, there must be independent corroboration of the 
veteran's stressful incidents.  

As for the elements necessary to establish service connection 
for PTSD, the record clearly reflects that the veteran has 
been diagnosed as having PTSD as a result of stressful 
incidents he was exposed to during service.  For example, at 
the time of the November 1994 VA examination, the veteran 
related stressful incidents he was exposed to while in 
Vietnam, including mortar attacks.  Following the 
examination, the veteran was diagnosed as having PTSD 
presumably based on the stressful incidents he related to the 
examiner since the examination report reflects that the 
veteran related no other stressful incidents.  Thus, the 
veteran has satisfied the first and third elements necessary 
to establish service connection for PTSD.  

What remains to be addressed is whether there is credible 
supporting evidence that the claimed inservice stressor 
actually occurred.  In this regard, the veteran has submitted 
lay statements in support of his claim, including a statement 
from an individual who purports to have been in Vietnam with 
the veteran and witnessed some of the same stressful 
incidents related by the veteran.  Photographs purportedly of 
the veteran while in Vietnam were also submitted.  However, 
the most convincing corroboration for one of these stressful 
incidents related by the veteran came from the U. S. Armed 
Services Center for Research of Unit Records in an August 
1999 response to an inquiry from the RO.  While they were 
unable to verify some stressful incidents reported by the 
veteran, they were able to verify that aircraft of the 268th 
Combat Aviation Battalion, the higher headquarters of the 
veteran's units, received hostile fire during the reporting 
period.  Simply put, the Center for Unit Records Research 
corroborated the fact that the unit the veteran was assigned 
to in Vietnam was stationed at a base that received incoming 
enemy fire.  

While there was no independent verification corroborating the 
veteran's personal participation in enemy attacks, the United 
States Court of Appeals for Veterans Claims has rejected such 
a narrow definition for corroboration and instructed that the 
VA, in insisting that there be corroboration of every detail, 
including the appellant's personal participation, defines 
corroboration far too narrowly.  Pentecost v. Principi, 16 
Vet. App. 124, 128 (2002); Suozzi v. Brown, 10 Vet. App. 307 
(1997).  

Therefore, the Board finds, based on information from the 
Center for Unit Records Research, that the veteran was 
exposed to a stressful incident during service, specifically, 
being subjected to hostile enemy fire.  The remaining 
question is whether the veteran has PTSD as a result of that 
stressful incident.  The Board finds that the evidence does 
support a conclusion that the veteran has PTSD as a result of 
this stressful incident.

In this regard, at the time of the November 1994 VA 
examination, the veteran related several stressful incidents 
he was exposed to while in Vietnam, including being subject 
to hostile enemy fire.  Following the examination, the 
veteran was diagnosed as having PTSD, which the Board 
construes as being implicitly related to the stressful 
incidents he was exposed to while in Vietnam, including being 
subject to hostile enemy fire.  Accordingly, resolving any 
reasonable doubt in the veteran's favor, the Board finds that 
service connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

